Citation Nr: 1456463	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to service connection for a carbuncle.

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to May 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal. 

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, show that the Veteran's folliculitis is related to active duty.  

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a carbuncle or residuals of a carbuncle.





CONCLUSIONS OF LAW

1.  Folliculitis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Residuals of a carbuncle were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is granting in full the benefit sought on appeal with respect to folliculitis.  Accordingly, assuming, without deciding, that any error during the adjudication of this claim was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Turning to the Veteran's carbuncle claim, notice was provided in an April 2010 letter.  

With regard to the duty to assist, the record contains some of the Veteran's service treatment records, VA medical records and the transcript of a June 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A May 2012 VA memorandum stated that VA had determined that some of the Veteran's service medical records were unavailable, all procedures to obtain them had been correctly followed, all efforts to obtain them had been exhausted, further efforts were futile, and, based on these facts, they were unavailable.  The memorandum listed the attempts made to obtain the records.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also points out that, in this case, the denial of service connection for a carbuncle is based not on a lack of any in-service disability but on the lack of any current disability.  

VA conducted an examination in April 2012 and obtained addendum medical opinions in April and September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2012 VA examination report and April and September 2012 addendum medical opinions are adequate, as they reflect a review of the Veteran's record, consider all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for any opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  


Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b) .

Folliculitis

The Veteran contends that he has folliculitis due to service in Iraq.  

Based on a thorough review of the evidence, the Board finds that the evidence supports service connection for folliculitis. 

The Veteran's incomplete service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  However, the Veteran presented testimony during the hearing that the skin problems on his back began while he was in Iraq and have continued to the present.  In an undated statement, the Veteran's Squad Leader asserted that he observed skin problems on the Veteran's back while they were in Iraq.  The Veteran told him that he went to medics to have the skin problems checked out, and was told that they were due to sleeping on dirty cots.  The Veteran and his Squad Leader are competent to testify that the Veteran's observable symptoms of folliculitis began during service.  The Veteran is competent to testify that these symptoms have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds them to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case the Board finds that the testimony by the Veteran and his Squad Leader is competent and credible lay evidence that his current folliculitis began during active duty, and has existed since that time.

In the June 2012 VA addendum medical opinion, the examiner who conducted the April 2012 VA examination relates that he had conferred with another physician regarding the Veteran's case.  They had reviewed the Veteran complete claims file.  They concluded that the Veteran had a current diagnosis of folliculitis that was as likely as not due to his military service in 2007.  The examiner explained that bacterial folliculitis had been documented to occur from and persist after exposure to hot temperatures and poor skin hygiene.  The examiner stated that the Veteran did not have other undiagnosed skin diseases.  Although a September 2012 addendum indicates that the current folliculitis was not related to service because it was not noted in the service medical records, the Board does not find this opinion to be convincing as it does not adequately address the basis of the prior positive nexus opinion.  

In light of the foregoing evidence, the Board finds that service connection for folliculitis is warranted. 

Carbuncle

The Veteran asserts that he now has a carbuncle for which he was treated during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a carbuncle.  The evidence does not show that the Veteran has a carbuncle or residuals of a carbuncle.

The record before the Board is negative for post-service treatment or diagnoses of a carbuncle.  In reaching this conclusion, the Board is aware that the report of a skin examination conducted by the VA in April 2012 noted a diagnosis of "carbuncular rash."  However, a June 2012 addendum indicates that the only diagnosis was folliculitis, a disorder for which the Board is already granting service connection.  A September 2012 VA addendum medical opinion further clarifies that the Veteran had no carbuncle.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on the April 2012 VA examination results and a review of the medical record.  The examiner explained his opinion with references to the Veteran's post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has a carbuncle do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a carbuncle or residuals of a carbuncle) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a carbuncle.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for folliculitis is granted.  

Service connection for a carbuncle is denied.


REMAND

The Board first observes that the report of a June 2010 VA general medical examination provides a diagnosis of bilateral knee strains.  The report also provides that they occurred during active duty.  However, the examination report and opinion are not based on a review of the Veteran's available service treatment records or claims file.  Thus, the examination report and medical opinion are inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board also observes that the Veteran's original claim for benefits states that his right knee disability began in November 2008.  During the June 2014 hearing, the Veteran stated that his bilateral knee pain began when he was in Iraq.  He noticed it while running.  He was put on unofficial light duty.  He asserts that the bilateral knee disability is due to wearing full gear ("battle rattle") in Iraq while standing on guard duty for hours at a time, doing Physical Training, and jumping off trucks and other vehicles while working on them as a mechanic.

The examiner is therefore advised that the Veteran asserts that his bilateral knee disability began during active duty and has existed since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is also advised that the Veteran's available service treatment records are incomplete, and that he sought VA outpatient treatment for knee pain approximately 6 months after separation.  The physical findings at that point were normal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the bilateral knees that may be present, to include bilateral knee strains.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current disability of the bilateral knees that may be present, to include bilateral knee strains, is causally related to the Veteran's active duty.

The examiner must address the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  Dalton, supra.  

The examiner must also address the fact that the Veteran's available service treatment records are incomplete, and he sought VA outpatient treatment for knee pain approximately 6 months after separation.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


